The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Status of Claims
4. 	This action is in response to Applicant’s RCE dated 12/13/2021.
5.	Claims 1-3, 5, 7-9, and 11-22 are currently pending.
6.	Claims 14-15 and 18-20 have been withdrawn.
7.	Claims 1, 9, 11, 18, and 20-21 have been amended.
8.	Claims 4, 6, and 10 have been cancelled.
9.	Claim 22 has been added.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:
	Claim 8 sets forth “wherein the central opening has a diameter of about 0.2 to about 0.4 inches”. However, claim 1, from which claim 8 depends, sets forth “the central opening having a diameter of about 0.2 to about 0.4 inches”. Therefore, it is unclear if claim 8 is referring to the same diameter or a different diameter of the same size. For purposes of prosecution on the merits, examiner is interpreting claim 8 to refer to the 

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 5,851,343) in view of Nishimoto et al (US 2004/0060516) and Kudela et al (US 2011/0284100).
Regarding claim 1:
	Hsu teaches an apparatus (protective shield, 40) for preventing stray plasma in a substrate processing chamber (protects the chamber wall around the window from 
Hsu does not specifically disclose the central opening having a diameter of about 0.2 to about 0.4 inches.
Nishimoto teaches an opening (at least one optical through-hole, 94) having a diameter of about 0.2 to about 0.4 inches (diameter of 94 can range from 0.5 to 20 mm) [fig 4 & 0041].
Hsu and Nishimoto are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the central opening of Hsu to have the diameter of Nishimoto because such is a suitable size to permit the passage of light to and/or from the process space [Nishimoto – 0040-0041]. Furthermore, in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
	Hsu modified by Nishimoto does not specifically disclose the outer edge is a beveled outer edge, wherein the beveled outer edge is linearly tapered.

Modified Hsu and Kudela are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the flange of modified Hsu to have a beveled outer edge, as in Kudela, because such a configuration is effective for substantially reducing arcing potential [Kudela – 0036].
Regarding claims 2-3:
	Hsu teaches the apparatus (40) is formed from a process compatible plastic material (electrically insulating and plasma resistant material) [fig 3-5 & col 4, lines 26-41]; and the apparatus (40) is formed from at least one of polyoxymethylene, polyetheretherketone, or polytetrafluoroethylene (polytetrafloroethlyene) [fig 3-5 & col 4, lines 35-41]. 
Regarding claim 5:
	Hsu teaches the apparatus (40) consists of the tubular body (second portion) and the flange (first portion) [fig 3-5 & col 4, lines 17-21]. 
Regarding claims 7-8:
	Hsu teaches the apparatus (40) consists of the tubular body (second portion) and the flange (first portion) [fig 3-5 & col 4, lines 17-21], and wherein the flange (first portion) has an outer diameter of at least about 1 inch (round shield 40 preferably has a diameter between about 2 and 8 cm) and a thickness (lip width, 72) of about 0.1 to about 0.15 inches (range between about 0.5 to 3 mm) [fig 3-5 & col 4, lines 22-25]
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
15.	Claim(s) 9, 12-13, 16-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Hsu et al (US 5,851,343) and Kudela et al (US 2011/0284100).
Regarding claim 9:
Koshiishi teaches an apparatus (etching, apparatus, 1) for processing a substrate [fig 1, 4-5 & col 9, lines 7-19], comprising: a chamber wall (3) having a recess (opening housing 3a) formed therein on an interior volume facing side of the chamber wall (see fig 4) [fig 4-5 & col 14, lines 7-20]; and a liner (31) disposed adjacent to the chamber wall (3) [fig 4-5 & col 14, lines 7-40].
Koshiishi does not specifically teach an apparatus for preventing stray plasma partially disposed in the recess, the apparatus for preventing stray plasma comprising: a tubular body formed of a dielectric material and defining a central opening passing therethrough from a first end to a second end of the tubular body and a flange extending radially from the first end of the tubular body, wherein the tubular body extends into the recess and the flange extends along the chamber wall about the recess, wherein the flange has an outer edge extending from a side of the flange opposite the second end of the tubular body.
Hsu teaches an apparatus (protective shield, 40) for preventing stray plasma (protects the chamber wall around the window from electrical arcing) partially disposed in the recess (30C) [fig 3-5 & col 2, lines 48-59], the apparatus (40) for preventing stray 
Koshiishi and Hsu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Koshiishi to comprise the apparatus for preventing stray plasma of Hsu to prevent arcing around the window [Hsu – col 2, lines 35-37].
	Koshiishi modified by Hsu does not specifically disclose the outer edge is a beveled outer edge, wherein the beveled outer edge is linearly tapered.
	Kudela teaches a beveled outer edge (tapered lip, 512), wherein the beveled outer edge (512) is linearly tapered (see fig 5B) [fig 5B & 0036].
Modified Koshiishi and Kudela are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the flange of modified Koshiishi to have a beveled outer edge, as in Kudela, because such a configuration is effective for substantially reducing arcing potential [Kudela – 0036].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, the claim limitations “wherein at least one of a length of the gap or a width of the gap are configured to limit or prevent plasma leakage at a location of the apparatus for preventing stray plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. Specifically, the mere existence of a gap is capable of meeting the limitations because the length and/or width of the gap limits how much plasma could possibly fit within the dimensions of the gap.
Regarding claim 12:
	Modified Koshiishi teaches a window (16/24) formed through the chamber wall (30), wherein the recess (30C) is part of the window (16/24) [Hsu - fig 2-5 & col 3, lines 59-67]. 
Regarding claim 13:

Regarding claim 16:
	Modified Koshiishi teaches the window (16/24) is formed from an opening (opening, 16) disposed through the chamber wall (30) and a plug (24) partially filling the opening (16) [Hsu - fig 2-5 & col 3, lines 59-67], wherein the tubular body (second portion) extends into the opening (16) such that the second end of the tubular body (second portion) overlaps an end surface of the plug (24) [Hsu - fig 2-5 & col 4, lines 17-21]. 
Regarding claim 17:
Modified Koshiishi teaches a first end of the plug (inner end of 24) includes a first portion of the plug proximate the first end (outer portion of inner end of 24) such that the tubular body (second portion) overlaps the plug along the first portion (outer portion of inner end of 24) [Hsu - fig 2-5 & col 4, lines 17-21].
Although modified Koshiishi does not specifically disclose “a first end of the plug includes a shoulder defining a smaller radius in a first portion of the plug proximate the first end”, such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 
Regarding claim 22:
Koshiishi teaches the liner (31) has a liner wall with a through opening (opening housing 31b) in line of sight with the center of the recess (opening housing 3a) and an optically transparent material (window, 31b) is disposed in the through opening of the liner (opening housing 31b) [fig 4-5 & col 14, lines 7-40].
Koshiishi does not specifically teach the center of the recess coaxial with the central opening of the tubular body.
Hsu teaches the center of the recess (30C) coaxial (see fig 2-3) with the central opening of the tubular body (second portion) [fig 3-5 & col 4, lines 7-35].
Koshiishi and Hsu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Koshiishi to comprise the apparatus for preventing stray plasma of Hsu to prevent arcing around the window [Hsu – col 2, lines 35-37].
16.	Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Hsu et al (US 5,851,343) and Kudela et al (US 2011/0284100) as applied to claims 9, 12-13, 16-17, and 22 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 9, 12-13, 16-17, and 22 have been set forth above.
Regarding claim 11:
	Modified Koshiishi teaches a gap between facing surfaces of the flange of the apparatus for preventing stray plasma and the liner (gap between first portion of 40 in Hsu and 31 of Koshiishi) [Hsu – fig 2-5 and Koshiishi – fig 4-5]. 

Ota teaches a gap defined between ring-shaped members, wherein a width of the gap is about 0.5 to about 1.5 mm (gap distance between members is 0.01 mm to 1 mm) [Ota – paragraph spanning pages 6-7]. 
Modified Koshiishi and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the apparatus for preventing stray plasma and the liner of modified Koshiishi with the gap distance of Ota to create a gap large enough to prevent arcing therebetween yet small enough to prevent corrosive gas and plasma from migrating therebetween [Ota – paragraph spanning pages 6-7]. Furthermore, in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 21:
	Modified Koshiishi teaches a gap defined between facing surfaces of the flange of the apparatus for preventing stray plasma and the liner (gap between first portion of 40 in Hsu and 31 of Koshiishi) [Hsu – fig 2-5 and Koshiishi – fig 4-5], and wherein a diameter of the flange is between about 2-8 cm [Hsu –fig 2-5 & col 3, lines 53-59].
Modified Koshiishi does not specifically disclose the width of the gap.
Ota teaches a gap defined between ring-shaped members, wherein the width of the gap is about 0.5 to about 1.5 mm (gap distance between members is 0.01 mm to 1 mm) [Ota – paragraph spanning pages 6-7]. 

It is noted that such a modification results in a structure “wherein a diameter of the flange is at least about ten times greater than a thickness of the gap”. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 1-3 and 5-8 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues Hsu modified by Kudela does not teach a flange having a beveled outer edge because the flange depicted in fig 5B of Kudela faces away from the chamber body.
	In response, it is noted that the direction in which the flange of Hsu extends was NOT modified. Instead, the shape of the flange of Hsu was merely modified with the flange shape of Kudela (specifically the portion of the flange furthest from the tubular body – i.e. the outer edge of the flange of Hsu). It is noted that the test for obviousness the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is noted that one of ordinary skill in the art would recognize that the flange should extend in a direction such that it covers an interface between the tubular body and a chamber structure. Thus, the flange of Hsu should extend radially outward. Moreover, the portion of the flange farthest from the tubular body may have various shapes (see fig 5A-5B of Kudela). Therefore, it would be obvious to modify the outer edge of the flange (portion of the flange furthest from the tubular body) of Hsu with the shape of the portion of the flange furthest from the tubular body of Kudela.
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The teachings of Nishimoto et al (US 2004/0060516) remedy anything lacking in the combination of references as applied above to the amended claims. It is noted that this reference was cited as pertinent prior art in the office action dated 06/08/2021. Similarly, Grimbergen et al (US 6,835,275), also previously cited on 06/08/2021, teaches a central opening having a diameter within the claimed range [fig 3 & col 7, lines 31-45]. Applicant is encouraged to review all references of record.
18.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 9-13, 16-17, and 21 under 35 USC 103 have been fully considered but they are not persuasive.

Once again, it is noted that the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Placing the protective shield 40 of Hsu in the recess housing 3a of Koshiishi results in a modified structure with a gap between the flange of 40 and the liner 31. The fact that Koshiishi is not concerned with this gap in no way means that the gap would not exist in the modified structure (see fig 4 of Koshiishi and fig 3 of Hsu). Moreover, a functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The mere existence of a gap limits the amount of plasma in said gap because the volume in said gap (of which plasma may occupy) is limited by the dimensions of the gap.
	Applicant argues that the gap between the rings of Ota are specific to conditions in the chamber which are very different than the conditions at the location between a liner and a chamber sidewall. Thus, while Ota teaches a gap near a substrate to prevent arcing, Ota fails to teach a gap width between facing surfaces of a flange and a liner.
In response, it is noted that this is a completely unsubstantiated assertion. Ota broadly teaches a gap width between adjacent “members” in a plasma processing apparatus that is large enough to prevent arcing therebetween yet small enough to prevent corrosive gas and plasma from migrating therebetween [Ota – paragraph 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimbergen et al (US 6,835,275) teaches a central opening having a diameter within the claimed range [fig 3 & col 7, lines 31-45].
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718